By the Court,
Cole, J.
The appeal in this case must be dismissed for a want of compliance with the rules of this court. *91It is impossible to tell from the printed case what were the points in controversy in the court below. The appeal appears to be from an order denying a motion to set aside a report of a referee in a foreclosure suit, but neither the proceedings, testimony or report are printed. Counsel are admonished that their appeals will be dismissed, unless they prepare and print their cases for'the convenience of the court, as our rules require.
Appeal dismissed.